UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.: 000-53072 EMMAUS LIFE SCIENCES, INC. (Exact name of Registrant as specified in its charter) Delaware 41-2254389 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 20725 S. Western Avenue, Suite 136 Torrance, CA 90501 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES)(ZIP CODE) 310-214-0065 (COMPANY’S TELEPHONE NUMBER, INCLUDING AREA CODE) Former Name Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” as defined in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The registrant had 24,393,461 shares of common stock, par value $0.001 per share, outstanding as of May 14, 2012. EMMAUS LIFE SCIENCES, INC. FORM 10-Q For the Quarterly Period Ended March 31, 2012 INDEX Page Part I Financial Information Item 1. Financial Statements (a) Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 1 (b) Consolidated Statements of Comprehensive Loss for the Three Months Ended March 31, 2012 and 2011 and from December 20, 2000 (Inception) to March 31, 2012 (Unaudited) 2 (c) Consolidated Statement of Changes in Stockholders’ Equity (Deficit) for the Period from December 20, 2000 (Inception) to March 31, 2012(Unaudited) 3 (d) Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 and from December 20, 2000 (Inception) to March 31, 2012 (Unaudited) 8 (e) Notes to Consolidated Financial Statements as of and for the Three Months ended March 31, 2012 (Unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 44 Part II Other Information Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 46 Item 3. Default Upon Senior Securities 47 Item 4. Mine Safety Disclosures 47 Item 5. Other Information 47 Item 6. Exhibits 49 Signatures 51 i Item 1. Financial Statements EMMAUS LIFE SCIENCES, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Balance Sheets As of March 31, 2012 December 31, 2011 (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Marketable securities, long-term Intangibles, net - Notes receivable Deposits Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Due to related party Dissenting stockholders payable Notes payable Convertible notes payable, net Total current liabilities LONG-TERM LIABILITIES Notes payable Convertible notes payable Total long-term liabilities Total Liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock – par value $0.001 per share, 20,000,000 shares authorized, none issued and outstanding - - Common stock – par value $0.001 per share, 100,000,000 shares authorized, 24,393,461, (excluding 47,178 shares held by stockholders who exercised dissenters’ rights) and 24,393,461 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated other comprehensive income Deficit accumulated during the development stage ) ) Total Stockholders’ Equity (Deficit) ) ) Total Liabilities & Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements. 1 Emmaus Life Sciences, Inc. and Subsidiaries (A Development Stage Company) Consolidated Statements of Comprehensive Loss (Unaudited) Three months ended March 31, From December 20, 2000
